     Case 3:19-cv-00749-MMD-CLB Document 9 Filed 07/16/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     THOMAS LAMONT WILLIAMS,                            Case No. 3:19-cv-00749-MMD-CLB

7                                    Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                          REPORT AND RECOMMENDATION
8                                                           OF MAGISTRATE JUDGE
      ALPINE HAVEN, et al.,                                   CARLA L. BALDWIN
9
                                 Defendants.
10

11          Plaintiff Thomas Lamont Williams brings this case pursuant to 42 U.S.C. § 1983.

12   Before the Court is the Report and Recommendation (“R&R”) of United States Magistrate

13   Judge Carla L. Baldwin recommending that this action be dismissed for Plaintiff's failure

14   to comply with LR IA 3-1’s requirement that he update his address. (ECF No. 7.) Williams

15   had until July 14, 2020, to file an objection to the R&R but has not done so. 1 The Court

16   will accept and adopt the R&R in full.

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any

20   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474

21   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

22   2003) (“De novo review of the magistrate judges’ findings and recommendations is

23   required if, but only if, one or both parties file objections to the findings and

24   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

25   (1983) (providing that the court “need only satisfy itself that there is no clear error on the

26   face of the record in order to accept the recommendation”).

27   ///
            1The   R&R returned undeliverable from the address on file with the Court. (ECF No.
28
     8.)
     Case 3:19-cv-00749-MMD-CLB Document 9 Filed 07/16/20 Page 2 of 2


1           Because there is no objection, the Court does not conduct de novo review and is

2    satisfied that there is no clear error. Judge Baldwin recommends dismissal, applying the

3    five factors noted in Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988), because Williams

4    failed to comply with LR IA 3-1’s requirement as noted. (See ECF No. 7; see also ECF

5    Nos 4, 5, 6 (concerning Williams’ release from incarceration, directing Williams to update

6    his address, and cautioning him that failure to do so will result in dismissal of his case,

7    respectively) .) The Court agrees that dismissal is warranted.

8           It is therefore ordered, adjudged, and decreed that the Report and

9    Recommendation of Magistrate Judge Carla L. Baldwin (ECF No. 7) is accepted and

10   adopted in its entirety.

11          It is further ordered that this case is dismissed for Williams’ failure to notify the Court

12   of his change of address pursuant to LR IA 3-1.

13          The Clerk of the Court is directed to close this case.

14          DATED THIS 16th day of July 2020.

15

16
                                                 MIRANDA M. DU
17                                               CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28

                                                     2
